NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment C, received on 11 August 2021, has been entered into record.  In this amendment, claims 1, 2, and 17 have been amended.
Supplemental Amendment D, received on 7 October 2021, has been entered into record.  In this amendment, claims 1, 2, and 17 have been amended, claims 13 and 14 have been canceled, and claim 21 has been added.
Claims 1-6, 8-12, 15-19, and 21 are presented for examination.

Response to Arguments
Applicant’s arguments, filed 7 October 2021, with respect to claims 1-6, 8-12, 15-19, and 21 have been fully considered and are persuasive.  In particular, the applicant’s argument that the cited references do not teach “if the information representing the locked state of the electronic device corresponds to a locked state of the electronic device, performing only a portion of the plurality of sequential actions based on a partial function execution state in which access only to a part of the information stored in the memory is allowed and outputting a public hint in response to the execution of the voice command function if the locked state of the electronic device is a first type, and performing each of the plurality of the sequential actions based on the entire function execution state and outputting the public hint and a private hint, including instructions associated with the user, in response to the execution of the voice command function, if the locked state of the electronic device is a second 

Allowable Subject Matter
Claims 1-6, 8-12, 15-19, and 21 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 7 October 2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Antos et al. (US Patent 11,127,405 B1) discloses a system and method for selective requests for authentication for voice-based launching of application.
Clarke et al. (US 2017/0169199 A1) discloses a system and method for swipe mechanism.
Han et al. (US 2015/0074615 A1) discloses a system and method for manipulating user interfaces based on fingerprint sensor inputs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH SU/Primary Examiner, Art Unit 2431